                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 )   Case No. 20-11558-KBO
                                                       )
24 HOUR FITNESS WORLDWIDE, INC., et al.                )   Chapter 11
                                                       )
                Debtors                                )   (Jointly Administered)
                                                       )

            NOTICE OF APPEARANCE AND REQUEST FOR NOTICES
                        AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Mark Group Partnership No. 6, (“Mark Group”)

requests that all notices and pleadings given or required to be given to Mark Group in this

bankruptcy proceeding be given to and served upon its attorneys of record at the

following address:

         Brian J. McLaughlin, Esquire (Bar ID. 2462)
         Offit Kurman, P.A.
         222 Delaware Avenue, Suite 1105
         Wilmington, DE 19801
         Telephone: (302) 351-0900
         Brian.mclaughlin@offitkurman.com

         Mark Group also requests service to its attorneys of record of all papers referred

to in Bankruptcy Rules 2002, 3017, 4004, 4007, and 9007, including, without limitation,

notices, orders, motions, demands, complaints, petitions, schedules, statement of affairs,

operating reports, pleadings and requests, as well as all applications and any other

document brought before this Court in this case, whether formal or informal, or

transmitted or conveyed by mail, delivery, telephone, e-mail, telegraph, telecopy or telex.

         Mark Group intends that neither this request, nor later appearance, pleading, claim

or suit, shall waive (a) the right of Mark Group to have final orders in non-core matters

entered only after de novo review by a District Judge, (b) the right of Mark Group to trial
by jury in any proceeding so triable in any case, controversy or proceeding related to this

case, (c) the right of Mark Group to have the District Court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal, or (d) any other rights, claims,

actions, defenses, setoffs, or recoupments which Mark Group may be entitled under

agreements, in law, in equity, or otherwise, all of which right, claims, actions, defenses,

setoffs, and recoupments, Mark Group expressly reserves.

                                                OFFIT KURMAN, P.A.

                                                        /s/ Brian J. McLaughlin
                                                Brian J. McLaughlin, Esq. (ID 2462)
                                                222 Delaware Avenue, Suite 1105
                                                Wilmington, DE 19801
                                                Telephone: (302) 351-0900
                                                Facsimile: (302) 351-0915
                                                E-mail: Brian.Mclaughlin@offitkurman.com

                                                Counsel for Mark Group Partnership No. 6


Dated: August 24, 2020




                                            2
